DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, which recites the limitation, “wherein said third image is the first image” it is unclear how the third image is the first image, when the third image is obtained from the first image as recited in claim 3.
Claims 5, 9,  and 12 are rejected for the same reasons. 
Claim 13 is found to indefinite based on the claim dependency. 
Regarding claim 3, which recites the limitation, “obtaining a residual image responsive to said first image” it is unclear what Applicants intentions are with the limitation. How is the claimed residual image responsive to said first image? 
Claims 5, 10  are rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Lee et al., (U.S. Patent No. 8,374,244 B2). 
As per claim 1, Lee teaches a method of encoding a first image (11) of a sequence of images in a stream, the method comprising: obtaining a second image (13) by applying a global rotation motion compensation according to rotation parameters to a third image (12) (fig. 1 el. 101, 102, 104-105; col. 1l lines 28-33; col. 3 lines 55-60); said third image (12) being obtained from said first image (fig. 1); encoding said first image (11) (fig. 1 el. current frame) and rotation parameters associated with said first image by using said second image (13) as an input image of a motion compensation module (fig. 1 el. 104). 
	As per claim 3, Lee teaches wherein said third image is obtained from said first image by: obtaining a residual image responsive to said first image (fig. 1 el. 106); obtaining a motion predicted 
As per claim 4, which recites analogous limitations to claim 1 in the form of “a method of decoding a first image of a sequence of images from a stream” rather than “a method of encoding a first image of sequence of images in a stream”, and is therefore rejected on the same premise.
As per claim 6, which is the corresponding method of decoding of the method of encoding as recited in claim 3, thus the rejection and analysis made for claim 3 also applies here. 
As per claim 8, which recites analogous limitations to claim 1 in the form of “a device for encoding a first image” rather than “a method of encoding a first image of sequence of images in a stream”, and is therefore rejected on the same premise. 
As per claim 10, which is the corresponding device for encoding of the method of encoding as recited in claim 3, thus the rejection and analysis made for claim 3 also applies here.
As per claim 11, which recites analogous limitations to claim 1 in the form of “a device for decoding a first image of a sequence of images from a stream” rather than “a method of encoding a first image of sequence of images in a stream”, and is therefore rejected on the same premise.
As per claim 14, which recites analogous limitations to claim 1 in the form of  “a non-statutory processor readable medium…” rather than “a method of encoding a first image of sequence of images in a stream”, and is therefore rejected on the same premise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 5, 9,  12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (U.S. Patent No. 8,374,244 B2) in view of Allen et al., (U.S. Patent No. 5,430,480).
As per claim 2, Lee does not explicitly disclose wherein in said third image is said first image. 
However, Allen teaches wherein said third image is said first image (fig. 3A-3B, claim 6, current video frame is directly input to global motion compensation, which is consistent with the specification detailing the third image is the first image). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Allen with Lee for the benefit of providing predictable results of performing global motion estimation as well as providing improved global motion compensation.
As per claim 5, which is the corresponding method of decoding of the method of encoding as recited in claim 2, thus the rejection and analysis made for claim 2 also applies here. 
claim 9, which is the corresponding device of the method of encoding as recited in claim 2, thus the rejection and analysis made for claim 2 also applies here. 
As per claim 12, which is the corresponding device  of the method of encoding as recited in claim 2, thus the rejection and analysis made for claim 2 also applies here. 
As per claim 13, Lee (modified by Allen) as a whole teaches everything as claimed above, see claim 12. In addition, Lee teaches obtain a second image and rotation parameters associated with said second image from the stream (fig. 5-6; col. 6 lines 4-17) obtaining a residual image responsive to said second image (fig. 5 el. 502-503; fig. 6 col. 6 lines 23-28); obtaining a motion predicted image responsive to said second image (fig. 5-6); and wherein said third image is a reconstructed image obtained by summing the residual image to the motion predicted image (fig. 5 el. 504-506; col. 6 lines 29-35).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (U.S. Patent No. 8,374,244 B2) in view of Zhu et al., (U.S. Pub. No. 2018/0063540 A1). 
	As per claim 7, Lee does not explicitly disclose generating a bitstream carrying data representative of a sequence of images characterized in that the data comprises: a first element of syntax representative of the sequence of images; and a second element of syntax representative of parameters of a parametric global rotation motion associated with an identifier of at least one image of said sequence of images. 
	However, Zhu teaches a first element of syntax representative of the sequence of images ([0003], [0076-0077], [0085]); and a second element of syntax representative of parameters of a parametric global rotation motion associated with an identifier of at least one image of said sequence of images ([0017], [0171]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to incorporate the teachings of Zhu with Lee for the benefit of signaling global .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.,  (U.S. Patent No. 8,374,244 B2) in view of Raveendran et al., (U.S. Pub. No. 2017/0324951 A1).
As per claim 15, which is the corresponding system for immersive rending of a large field of video encoded into a bitstream, reciting analogous limitation of the device of claim 8. Thus, the rejection and analysis made for claim 8 also apply here. In addition, claim 15 recites a network interface (600) for receiving said bitstream from a data network and an immersive rendering device (900). 
However, Raveendran teaches the known concept of a network interface (600) for receiving said bitstream from a data network (fig. 1) and an immersive rendering device (900) ([0003], [0020]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Raveendran with Lee for the benefit of providing predictable results of providing  video between a source device and destination device for viewing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486